Citation Nr: 0833099	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-40 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for PTSD 
based on combat experiences during his active duty service in 
the Republic of Vietnam.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130; see also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  
Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that the fact that a veteran, who had noncombat 
military occupational specialty, who was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  A stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Corroboration of 
the veteran's personal participation in those events is 
unnecessary.  Pentecost v. Principi, at 128.

In this case, the veteran's DD Form 214, Armed Forces of the 
United States Report of Transfer or Discharge, reflects that 
his primary specialty was 13B4B FA, basic (Cannon 
Crewmember).  There is no notation to reflect that the 
veteran received any decorations or medals which indicate 
involvement in combat.  The veteran served in the Republic of 
Vietnam from June 3, 1966, to May 26, 1967, and his awards 
and decorations include Vietnam Service Medal, National 
Defense Service Medal, 1 OS Bar, Vietnam Campaign Medal, and 
the Good Conduct Medal.  

The veteran's reported stressors include two fellow service 
members killed (identified in detail in the June 2006 
Statement of Accredited Representative in Appealed Case (In 
lieu of VA Form 646)) and numerous incidents when his unit 
was exposed to heavy mortar attack.  Specifically, a 
September 2005 VA Report of Psychological Assessment 
describes an incident in which the veteran's unit came under 
heavy attack, he took cover in a foxhole, heard disturbing 
screams of wounded soldiers, a platoon sergeant was killed, 
and he assisted in collecting the scattered remains of the 
sergeant the next morning.  

The September 2005 VA Report of Psychological Assessment 
includes a diagnosis of PTSD.

Upon consideration of the foregoing, the Board finds the 
evidence sufficient to warrant an attempt to verify the 
veteran's alleged stressors and, if such stressors are 
verified, a VA examination to confirm the propriety of the 
diagnosis of PTSD by a psychiatrist and to assess whether 
that diagnosis is related to the verified in-service 
incidents.  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
additional opportunity to provide 
detailed information regarding the 
claimed in-service stressors, such as 
specific dates of the incidents (within a 
60 day period), locations, unit numbers, 
and the names of others involved.

The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.

2.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressors based on review of all 
pertinent documents (to include the June 
2006 Statement of Accredited 
Representative in Appealed Case (In lieu 
of VA Form 646) and the September 2005 VA 
Report of Psychological Assessment) and 
the veteran's statements regarding such 
stressors.  This summary, all stressor 
statements, the veteran's DD Form 214, 
his service personnel records, as well as 
any other supporting documents, should be 
submitted to the United States Army and 
Joint Services Records Research Center 
(JSRRC) for verification.

JSRRC should be asked to verify the 
stressors and to furnish any official 
history or logs pertaining to any unit 
with which the veteran served as well as 
any unit to which his unit was attached 
during the time period of his alleged 
stressors.  Any additional development 
recommended by that office should be 
accomplished.

3.  Following the above, the RO must make 
a specific determination as to whether 
the veteran's in-service stressors are 
corroborated and/or his unit is shown to 
have participated in combat or combat 
situations as contemplated in Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

4.  If, and only if, a stressor has been 
verified, schedule the veteran for a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found by the RO to be corroborated by the 
evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the American Psychiatric Association 
Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DSM-IV) 
in arriving at the diagnosis.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

The veteran should be advised of the 
consequences of his failure to report for 
a scheduled examination, pursuant to 
38 C.F.R. § 3.655 (2007).  The file must 
be properly documented regarding any 
notifications to the veteran as to the 
scheduled examination.

5.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  After the veteran is afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





